department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr tep lat uniform issue list 408a xxxkxxxiookr xk legend taxpayer a xxxxkxkxkxxxkxkxkxkxk ira b ira c ira d xxxxxxxxxxxxkk xxxxxxxxxkxxkkx xxxxxxxxxxxkkxk financial_institution e xxxxxxxxxxxxxx financial_institution f xxxxxxxxxxxxxx financial advisor g xxxxxxxxxxxxxx amount xxxxxxxxxxkkkk amount xxxxxxxxxxxkxxx dear xxxxxxxxxxxxxx this is in response to a letter dated date as supplemented by correspondence received on date and date in which your authorized representative requests on your behalf relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations were submitted in connection with your request taxpayer a maintained ira b with financial_institution e taxpayer a transferred and converted a portion of ira b equal to amount into roth_ira c maintained by financial_institution e also in date taxpayer a transferred and converted a portion of ira b equal to amount into roth_ira d maintained by financial_institution f in date taxpayer a represents that financial advisor g had advised him on financial issues including taxpayer a’s retirement accounts for a number of years in taxpayer a and financial advisor g discussed the opportunity to roll over taxpayer a’s ira b to a roth_ira in as part of the discussion financial advisor g informed taxpayer a of the look back rule in sec_408a and sec_408a of the internal_revenue_code the code which would allow taxpayer a an opportunity to recharacterize the roth_ira_conversion as a roll-over from one traditional_ira account to another traditional_ira account taxpayer a understood that making the recharacterization would be to his advantage if the value of his investments in the converted roth iras were to decline at no time in the discussion was taxpayer a made aware of the rules under sec_408a d and 408a d which impose a strict deadline for making such a recharacterization taxpayer a’s deadline for making such a recharacterization was date which was the last date including extensions for filing an income return for the year of the conversion taxpayer a assumed that the deadline for making the recharacterization was the due_date for filing hi sec_2011 income_tax returns on the belief that was the first year that he would be required to recognize income from the conversions absent a recharacterization taxpayer a was granted an automatic six month extension for filing hi sec_2011 income_tax return under his erroneous belief that he was then still eligible to effect a recharacterization on or about date taxpayer a sought to have his roth_ira conversions recharacterized only to be advised of the expired deadline for a recharacterization taxpayer a has not received any notice or other communication from the internal_revenue_service regarding his failure to effect a timely recharacterization based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a be granted an extension of time to recharacterize roth iras c and d as traditional iras with respect to the taxpayer a’s request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the federal_income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the i t regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of the ira contributions sec_1_408a-5 question answer q a -6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that either has been contributed to a roth_ira or that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a failed to recharacterize his roth iras back to traditional iras by the date permitted by law that date was date the last date including extensions for filing his income_tax return for financial advisor g had informed taxpayer a of the recharacterization rules but did not discuss the strict deadline for making such a recharacterization therefore it is necessary to determine whether taxpayer a is eligible for relief under the provisions of sec_301_9100-3 of the regulations at or around date the value of the investments in the roth_ira c and roth_ira d began to decline so that indeed a recharacterization would have been advantageous to taxpayer a however the absence of such a recharacterization is evidence that taxpayer a despite his efforts to comply with applicable rules was unaware of the deadline for making a recharacterization election taxpayer a did not discover his mistake until date after the due_date for recharacterizing the roth_ira conversions had passed thus taxpayer a satisfies clause v of sec_301_9100-3 because he reasonably relied on the advice of financial advisor g concerning the roth_ira_conversion rules in addition because the statute_of_limitations on the taxpayer a' sec_2010 return remains open the interests of the government would not be prejudiced by providing relief accordingly we rule that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter to recharacterize roth_ira c as a traditional_ira and is granted a period not to exceed days from the date of this letter to recharacterize roth_ira dasa traditional_ira this letter assumes that the above iras qualify under either sec_408 of the code or sec_408a of the code at all relevant times this letter is directed only to the taxpayers who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxxxxxxxx id xxxxxxxx at xxx xx-xxxx please address all correspondence to se t ep ra t1 sincerely yours carlton a watkins manager employee pians technical group enclosures deleted copy of ruling letter notice of intention to disclose
